DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen et al (US 7,919,174 hereinafter “Ruokolainen”) in view of Spix et al (US 2012/0318799 hereinafter “Spix”) and Wojciechowski et al (US 2004/0042871 hereinafter “Wojciechowski”).

In regards to claim 1:
	Ruokolainen teaches a container assembly comprising a container (10) having a cavity for holding a fluid and including a laminate material (60) including a first aluminum sheet (62) having a surface facing the cavity of the container, a second aluminum sheet (64) having a surface facing an outside of the container, and a polymeric layer (72) interposed between the first and second metal sheets and wherein the container assembly is an oil pan assembly.
	Ruokolainen does not teach an opening in the bottom portion extending through the first and second aluminum sheets for draining the fluid from the container, a clinch nut attached to at least one of the first and second aluminum sheets extending only into the cavity, and being configured for receiving a drain plug that seals the opening and provides a primary seal to prevent flow of the fluid, a drain plug having a threaded shaft for sealing the opening and a flange surface, and an elastomeric seal contacting the flange surface of the drain plug and the outside surface of the second aluminum sheet.
	Spix teaches an opening in the bottom portion of an oil pan that extends through the entire thickness of the oil pan for draining the fluid from the container, a nut (44) attached to the oil pan and extending only into the cavity, and being configured for receiving a drain plug that seals the opening and provides a primary seal to prevent flow of the fluid, a drain plug (42) having a threaded shaft (52) for sealing the opening and a flange surface, and an elastomeric seal (66) contacting the flange surface of the drain plug and the outside surface of the oil pan.
	Wojciechowski teaches a clinch nut to seal a panel such as an oil pan and receive a male threaded member (Paragraphs [0018] – [0020]).	
	It would have been obvious to one of ordinary skill in the art to have a clinch nut in order to seal the panels of the oil pan and to receive a male threaded member, a drain plug and an elastomeric seal in order to drain the oil pan via the removal of the drain plug, and having a clinch nut in order to fasten the drain plug to the oil pan.  It is further obvious to use an elastomeric seal to prevent leaking of oil from the oil pan.  The drain plug is situated on an exterior of the oil pan and the clinch nut is situated on an interior of the oil pan, having the drain plug extend through all of the layers of the oil pan as taught by Caldwell would have been obvious in order to allow proper drainage of the oil pan, wherein if the opening was not truly an opening and only extended through one sheet of the oil pan of Caldwell, oil would not be able to be drained due.

In regards to claim 12:
	Spix teaches the clinch nut has a passage with internal threading and includes 3 or more turns of the threading.

In regards to claim 13:
	Spix teaches the clinch nut includes a first portion that is a stove pipe portion (46) and extends into the cavity.

In regards to claim 15:
	Spix does not teach the first portion has a height of about 15 mm or less as measured in a vertical direction from a top surface of the laminate to a top edge of the first portion.  However the optimization of ranges is not inventive and in the instant case having a larger or smaller first portion and keeping all other dimensions relative would be obvious, wherein larger applications require larger dimensions, and smaller applications require smaller dimensions.

In regards to claim 16:
	Ruokolainen teaches the laminate has a stamped configuration.

In regards to claim 17:
	Spix teaches the elastomeric seal includes a sealing portion and a spacer portion connected to the sealing portion, wherein the spacer portion spaces and positions the sealing portion away from a region under the clinch nut.

In regards to claim 18:
	Spix teaches the elastomeric seal of the drain plug forms a secondary seal entirely outside of the affected area of the clinch nut, wherein the secondary seal contacts the aluminum outer surface of the container only at a flat area.

In regards to claim 19:
	Spix teaches the drain plug includes a threaded shaft for screwing into the clinch nut, a head portion configured for receiving a tightening tool, an elastomeric washer in contact with a flange portion of the drain plug and positioned so that the flange portion applies a force to the elastomeric washer for forming a seal between the flange portion and an outside surface of the bottom of the container.

In regards to claim 20:
	Spix does not teach the flange portion has a diameter of about 10 mm or more. However the optimization of ranges is not inventive and in the instant case having a larger or smaller diameter of the flange portion while keeping all other dimensions relative would be obvious, wherein larger applications require larger dimensions, and smaller applications require smaller dimensions.

In regards to claim 21:
	Spix teaches a ratio of diameter of the flange of the drain plug to a diameter of the shaft of the drain plug is about 2 or more.  Furthermore the optimization of ranges is not inventive and in the instant case, changing the flange diameter to be larger than a shaft diameter is obvious if so desired wherein this would produce the obvious result of a larger contact surface.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen as applied to claim 1 above, and further in view of Charles et al (US 4,193,435 hereinafter “Charles”).

In regards to claim 2:
	Ruokolainen does not teaches the attachment between the clinch nut and the first aluminum sheet forms a seal around an entire circumference of the opening, however Spix teaches the elastomeric seal forms a seal away from an area affected by the clinch nut.
	Charles teaches an attachment (36) that forms a seal around an entire circumference of an opening (32) to seal and act as a baseplate for a clinch nut.
	It would have been obvious to one of ordinary skill in the art to have an attachment to act as a seal and base plate for a clinch nut.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen as applied to claim 1 above, and further in view of Muller et al (US 5,251,370 hereinafter “Muller”).

In regards to claim 3:
	Ruokolainen does not teach the clinch nut is attached to both the first and second aluminum sheets.
Muller teaches a clinch nut that is attached to both an interior and exterior side of a panel in order to securely fasten the clinch nut.
It would have been obvious to one of ordinary skill in the art for the clinch nut to be attached to both aluminum sheets in order to fasten the clinch nut.

Claims 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen as applied to claims 1 and 3 above, and further in view of Sigler et al (US 2006/0062977 hereinafter “Sigler”).

In regards to claim 4:
	Ruokolainen is silent to a ratio of a thickness of the first aluminum sheet to a thickness of the second aluminum sheet is from about 0.33 to about 3.
	Sigler teaches a thickness of a first aluminum sheet and a second aluminum sheet are 1, but can differ (Paragraph [0021]) in order to use aluminum off of the same roll.
	It would have been obvious to have the first and second aluminum sheet have a ratio of 1 in order to use the same aluminum sheet off of the same aluminum roll.  Furthermore the optimization of ranges is not inventive and Sigler further teaches that varying ratios of thickness between a first and second sheet are known in the art.

In regards to claim 6:
	Sigler teaches the polymeric layer has a thickness of about 0.1 mm (Paragraph [0026]).

In regards to claim 8:
	Ruokolainen is silent to the polymeric layer has a thickness that is about 15% or less of a total thickness of the laminate material.
	Sigler teaches the polymeric layer has a thickness that is about 15% or less of a total thickness of the laminate material in order to arrive at a desired level of damping.
	It would have been obvious to one of ordinary skill in the art to have the polymeric layer have a thickness of 15% or less of a total thickness in order to arrive at a desired level of damping.  Furthermore the optimization of ranges is not inventive, and in the instant case the dimensions of each layer in a thickness direction can be modified based on the application.

In regards to claim 9:
	Sigler teaches the first and second aluminum sheets have a combined thickness of about 0.5 mm or more to about 4 mm or less (Paragraph [0021]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen as applied to claim 1 above, and further in view of Couillais et al (US 2004/0086355 hereinafter “Couillais”).

In regards to claim 11:
	Ruokolainen does not teach the clinch nut is an aluminum clinch nut.
	Couillais teaches a clinch nut that is made of aluminum in order to use a known alternative material (Paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art to use an aluminum clinch nut in order to use a material that is a known alternative and easily accessible.
	
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruokolainen as applied to claim 1 above, and further in view of Burns (US 2005/0188636).

In regards to claim 23:
	Spix teaches the clinch nut is made of steel but does not teach it to be coated steel.
	Burns teaches a coated steel in order to increase the durability and weather resistance of the steel.
	It would have been obvious to one of ordinary skill in the art to have coated the steel in order to increase the durability and weather resistance of the steel.

In regards to claim 24:
	Spix does not teach the container assembly includes a coated steel drain plug.
	Burns teaches a coated steel in order to increase the durability and weather resistance of the steel.
	It would have been obvious to one of ordinary skill in the art to have the drain plug be made of coated steel in order to have a drain plug that has increased durability and weather resistance.

In regards to claim 25:
	Spix does not teach a shaft of the drain plug is formed of a mixed metal.
	Burns teaches a coated steel (steel and zinc) in order to increase the durability and weather resistance of the steel.
	It would have been obvious to one of ordinary skill in the art to have the drain plug be made of coated steel in order to have a drain plug that has increased durability and weather resistance.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8, 9, 11-13, 15-21, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747